REASONS FOR ALLOWANCE

Claims 1, 3, 5-9, 11, and 13-15 are allowed.

1. The following is an examiner's statement of reasons for allowance:
        The prior art of the record does not teach or further suggest the limitations of   “when the first subscriber identity module is removed from the electronic device and a second subscriber identity module including information about a second communication network operator is inserted into the electronic device, identify second configuration information corresponding to the second communication network operator among the plurality of communication network operators, generate third configuration information including the first application configuration information to be used for configuring the at least one application and second network configuration information of the second configuration information to be used for configuring the communication circuit, configure the at least one application based on the first application configuration information, and configure the communication circuit based on the second network configuration information; and when an input associated with the second configuration information is received from a user, configure the at least one application based on second application configuration information of the second configuration information, wherein the first configuration information, the second configuration information and  the third configuration
information are stored as files in the memory, ”as recited in Applicant's claims 1, 3, 5-9, 11, and 13-15.  Claims 1, 3, 5-9, 11, and 13-15 of the instant application are allowed over said prior art of record.      

 2. Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.” 

CORRESPONDANCE INFORMATION

3. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIEGEORGES A HENRY/Examiner, Art Unit 2455                   
 
/DAVID R LAZARO/Primary Examiner, Art Unit 2455